Smith, J.
(concurring specially): Although concurring in the judgment of reversal, I disagree with the majority of the court on the position they have taken (indicated in the second paragraph of the syllabus) , holding that a special execution, which must follow the order of the court, is comprehended within the language of section 4895, General Statutes of 1901, and that the issuing of an order of sale has the effect *69of preventing dormancy. My views on this question are given in the opinion in this case handed down after its first submission. (Ante, page 43.) Nothing on the reargument has shaken my belief in the soundness of the view of the majority expressed when the case was first decided.
Justices Cunningham and Greene concur with me.